                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

KASUGA FORTE,                             )
                                          )
       Plaintiff,                         )         CIVIL ACTION FILE
                                          )         NO. _____________
v.                                        )
                                          )
ROMAN LIPIN, SDM TRANSPORT,               )
INC. and PRIME PROPERTY &                 )
CASUALTY INSURANCE                        )
COMPANY, INC.,                            )
                                          )
       Defendants.                        )

                           NOTICE OF REMOVAL

      COME NOW defendants Roman Lipin and SDM Transport, Inc. ("SDM"),

pursuant to 28 U.S.C. §§ 1441 and 1446, and file this notice of removal within the

time prescribed by law, showing the Court as follows:

                                         1.

      On March 25, 2021, plaintiff filed a complaint in the Superior Court of Butts

County, Georgia Civil Action No. 2021-SU-V-0115, which county is within the

Macon Division of the Middle District of Georgia.

                                         2.

      A true and correct copy of all process, pleadings, and orders filed in

connection with this action is attached hereto as Exhibit A. These defendants have
no knowledge of any other process, pleadings, or orders served in connection with

this action, other than those attached hereto.

                                          3.

      This Court has original jurisdiction over the above-referenced case under 28

U.S.C. § 1332.

                                          4.

      There is complete diversity among the parties.

                                          5.

      Plaintiff is a citizen of the State of Florida. (Compl., ¶1.) Defendant Roman

Lipin. is a citizen of the State of Illinois. (Compl., ¶2.) Defendant Prime Property

& Casualty Insurance, Inc. is a citizen of the State of Utah. (Compl., ¶4.) Defendant

SDM is a citizen of the State of Illinois. (Compl., ¶3.) See 28 U.S.C. § 1441(a).

                                          5.

      Defendants make a plausible allegation that plaintiff seeks a recovery in an

amount in excess of $75,000, exclusive of interest and costs. Dart Cherokee Basin

Operating Co., LLC v. Owens, 135 S.Ct. 547, 555 (2014). Specifically, plaintiff

seeks general and special damages for past and future medical expenses, lost wages,

pain and suffering, punitive damages, and attorney's fees and litigation expenses

under O.C.G.A. § 13-6-11. (Compl. at ¶¶ 31-39; Prayer for Relief.) Further,

                                          -2-
plaintiff's counsel will not agree to cap plaintiff's damages at $75,000. (See Exhibit

B.)

                                          6.

       All defendants consent to removal.

                                          7.

       The undersigned has read this Notice of Removal, and to the best of the

undersigned's knowledge, information, and belief, formed after reasonable inquiry,

it is well-grounded in fact; is warranted by existing law; and is not interposed for

any improper purpose, such as to harass or to cause unnecessary delay or needless

increase in the cost of litigation.

       WHEREFORE, this Notice of Removal having been filed, said action shall

proceed in the United States District Court for the Middle District of Georgia, Macon

Division, and no further proceedings shall be held in said case in the Superior Court

of Butts County.

                                               STONE KALFUS LLP

                                               /s/ Shawn N. Kalfus
                                               Matthew P. Stone
                                               Georgia Bar No. 684513
                                               Shawn N. Kalfus
                                               Georgia Bar No. 406227
                                               Sheetal M. Brahmbhatt
                                               Georgia Bar No. 142065

                                         -3-
                                   Attorneys for Defendants Roman
                                   Lipin and SDM Transport, Inc.


One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                             -4-
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the foregoing NOTICE OF

REMOVAL to the Clerk of Court using the CM/ECF system which will automatically

send electronic mail notification of such filing to counsel of record who are CM/ECF

participants and mailed by United States Postal Service, first-class, postage prepaid,

a paper copy of the same document to counsel of record who are non-CM/ECF

participants. Counsel of record is:

                          Jon R. Hawk, Sr. Esq.
                          Morgan & Morgan Atlanta, PLLC
                          230 Northside Crossing
                          Macon, GA 31210


      This 19th day of April, 2021.

                                               /s/ Shawn N. Kalfus
                                               Matthew P. Stone
                                               Georgia Bar No. 684513
                                               Shawn N. Kalfus
                                               Georgia Bar No. 406227
                                               Sheetal M. Brahmbhatt
                                               Georgia Bar No. 142065
                                               Attorneys for Defendants


STONE KALFUS LLP
One Midtown Plaza
1360 Peachtree Street NE, Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)
                                         -5-
